Title: From George Washington to Samuel Huntington, 4 January 1780
From: Washington, George
To: Huntington, Samuel


          
            sir
            Head Qrs Morris Town January 4th 1780
          
          The following Gentlemen, Colonels Magaw, Mathews, Eli & Lt Colo. Ramsay have been permitted to come out of New York on parole, with some new propositions for an exchange of prisoners—the result of a conference between Major General Phillips & themselves. These they will have the honor of submitting to Congress, as I do not conceive myself authorised to take any steps in the business without their Orders.
          I cannot fix the precise operations which the proposed plan would have; but from such calculations as I have been able to make on the subject, from a comparative view of the propositions and the general state of the Convention Troops, Officers & Men, and of the other Officers prisoners on both sides, we should have to give the Enemy for the Exchange of ours in this quarter, for whom we admit ourselves accountable—Three Cols.—Eight Lieut. Cols.—Five Majors—Thirty one Captains—Forty Eight first Lieutenants—Twenty seven second Lieutenants &

Ensigns and Twenty Staff, which are all the Officers prisoners of War that we have—and One Major General—One Brigadr—One Lieut. Colo.—Two Majors—Seventeen Captains Thirty seven first Lieutenants—Eleven second Lieutenants & Ensigns—Twenty Regimental Staff and about Seven or Eight Hundred Men, Non Commissioned Officers & privates of the Convention Troops, which seems to be a full calculation. Colo. Magaw and the other Gentlemen with him hope, from the conferences they had with General phillips and the ideas he expressed of forming the first division of the Convention Troops, out of the broken Corps, that the number of privates would be less, as the Officers attached to these Corps exceed the number they would h⟨ave⟩ on a general scale of proportion. If this should be the case, it will be so much the better. In the Estimate of Colonels, prisoners, Lt Governor Hamilton & a Colo. Alligood are included: Doctor Conelly is also in the list of Lt Cols. I do not know the state of Southern prisoners and therefore can form no accurate judgement what difference their being included may make; but I should conjecture it is against us—and would add Four or five Hundred privates to what the Enemy would have to receive. It is an unlucky circumstance that we are so much in the dark about their situation and the agreements that may have been entered into concerning them, by the Commanders in that Quarter. If we were in possession of these facts, the propriety of including or not including them in the proposed exchange might be better determined.
          The relief of the Militia Officers not taken in Arms ought, if practicable, to be a consequence of the exchange, but I should think it best to avoid the relation established between them and Genl Burgoyne in the 9th proposition, especially as several Officers are to be released on parole by the 3d proposition, without any immediate equivalent. As I understand from the Gentlemen that wait on Congress, the exchange of the Militia Officers not taken in Arms, will not be made a point by the Enemy, so as to prevent the release of Our Other Officers without them; but they will not admit them to parole, without some specific equivalent’s being left in their hands or at least some engagements on the part of the public, for ensuring their return to captivity when ever they are called.
          The present proposals on the part of the Enemy are more

reasonable than any they have offered before, and I should hope that they may be improved into an agreement that will give the desired relief. I have taken the liberty to offer these remarks and shall be ready to execute whatever Congress may be pleased to direct; and as they will be fully possessed of the propositions, I shall be happy that any instructions they may think proper to honor me with, may be as particular as possible in delineating the Objects they have in view.
          I would farther beg leave to suggest that if Congress approve the propositions, I think it will be adviseable for them to request the several States to give up all the Officers they have or claim as their prisoners, for the purpose of facilitating the exchange of Ours—and as it would be the means of lessening the number of privates the Enemy would otherwise receive. If the States consent to it, the names & rank of the Officers and the places they are at cannot be too soon communicated to me. Indeed I regret as I ever have, that there should be any State prisoners of War. The system has been productive at least of great incon⟨v⟩eniencies and discontents. I don’t know how it first obtained, but I am certain ⟨if⟩ it is practicable, that it cannot be too ⟨soon⟩ abolished.
          The indulgence which Cols. Magaw—Mathews—Ely & Ramsay have received, is limited to a few days. This consideration as well ⟨as⟩ the importance of the business on wh⟨ich⟩ they are, will I am convinced give them ⟨the⟩ early attention of Congress. I have the honor to be with the greatest respect Yr Excellency’s Most Obedt sert
          
            Go: Washington
          
        